Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on July 28, 2021. Claims 1-10 are pending. Claims 1, 2 and 6-10 are withdrawn. Claims 3-5 are currently examined. 

Election/Restrictions
Applicant's election without traverse of Group II (Claims 3-5), directed to a method of treating a disease associated with extracellular matrix (ECM) accumulation in a patient, comprising administering to the patient a therapeutically effective amount of an agent capable of shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO), in the reply filed on June 1, 2021, is acknowledged. For the species election requirement, Applicant elects caffeic acid for embodiment of the agent capable of shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO).
Accordingly, claims 1-2 and 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zemel et al. (US 2016/0279130 A1, published Sep. 29, 2016).
These claims are drawn to a method of treating a disease associated with extracellular matrix (ECM) accumulation in a patient, the method comprising administering to the patient a therapeutically effective amount of an agent capable of shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO). Specifically, the agent can be caffeic acid.
The Specification provides the following teachings for diseases associated ECM accumulation:
[0004] Perturbation of ECM homeostasis leads to diseased states. In particular, excess ECM accumulation is a hallmark of fibrotic diseases such as keloid/hypertrophic scaring, scleroderma, and fibrosis induced by medication, surgery, or radiotherapy. The cascade of events that establish fibrosis is complex and remain incompletely understood. It involves multiple mediators acting through an interactive network of signaling pathways to dysregulate ECM homeostasis1. Given that metabolism is downstream and necessary for all cellular functions, divergent upstream signaling pathways may converge at key metabolic alterations to ultimately regulate phenotype. In tumor biology, pathways that promote tumor growth merge to induce a reliance on glycolysis, termed the Warburg Effect, which provides anabolic metabolites necessary for proliferation2. In inflammation, pro-inflammatory Ml versus anti-inflammatory M2 macrophage polarization is regulated through the balance between glycolysis and fatty acid oxidation (FAO)3. Conversely, ECM accumulation might be desired in certain instances, such as wound healing or in regenerative medicine.

According to the teachings above, the term “a disease associated with extracellular matrix (ECM) accumulation” is interpreted as, but not limited to, a condition with perturbation of ECM homeostasis which may include fibrotic diseases, diseases involving tumors, diseases involving inflammation (e.g. infections), and conditions involving wound healing or in regenerative medicine.   

Zemel teaches that the subject application provides compositions useful for inducing an increase in fatty acid oxidation and mitochondrial biogenesis in a subject. “The compositions also cause activation of Sirtl and Sirt3, thereby mediating beneficial downstream effects, including prevention and treatment of diabetes, cardiovascular disease and inflammatory disease. Such compositions contain a PDE inhibitor, including but not limited to PDE5 inhibitor such as avanafil, iodenafil, mirodenafil, sildenafil, tadalafil, icariin, vardenafil, udenafil, or zaprinst in combination with a branched chain amino acid and/or metabolites thereof ( e.g. beta-hydroxymethy I butyrate (HMB), leucine, keto-isocaproic acid (KIC) or combinations of HMB, KIC and/or leucine ). The branched chain and amino acid can be leucine and the metabolites can be HMB and KIC. The subject application also provides methods of increasing fatty acid oxidation in a subject comprising the administration of the disclosed compositions.” See e.g. [0011].
Zemel teaches that one aspect of the invention provides for a composition effective for enhancing energy metabolism comprising: (a) a PDE 5 inhibitor; and (b) a polyphenol, wherein the composition enhances energy metabolism in the subject to a greater degree as compared to administering to the subject component (a) or (b) alone. 
Zemel teaches that one aspect of the invention provides for a method of regulating energy metabolism in a subject in need thereof comprising administering to the subject a composition described herein, and that the composition can be administered orally. See e.g. [0019]. It teaches that another aspect of the invention provides for a method of regulating energy metabolism comprising identifying a subjecting having or prone to obesity or diabetes, administering to the subject a composition described therein. See e.g. [0020].
In summary, Zemel teaches an invention about a method of administering to a subject a composition that modulate energy metabolism through inducing an increase in fatty acid oxidation (FAO), the composition comprising a (a) PDE 5 inhibitor and (b) a polyphenol, wherein the composition enhances energy metabolism in the subject to a greater degree as compared to administering to the subject component (a) or (b) alone. Zemel teaches that the polyphenol may be caffeic acid.  
As indicated above, the term “a disease associated with extracellular matrix (ECM) accumulation in a patient” may encompass states of cancer. Since caffeic acid is used in amounts effective to treat or prevent cancer in Zemel, one of skill in the art would have reasonably expected that it inherently has the capability to shift ECM 
Accordingly, Zemel teaches each and every aspect of claims 3-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (DRUG DEVELOPMENT RESEARCH 36:125-128 (1995)).
These claims are described above.
Reyes teaches that it has been postulated that during liver damage there is an arachidonic acid metabolism deflection toward lipoxygenase products and a 
Accordingly, Reyes teaches that caffeic acid can potentially prevent liver damage and ameliorate liver fibrosis.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to test the effects of caffeic acid in protecting liver damage and ameliorate liver fibrosis on a patient to evaluate if the effects that are observed on an animal model can be observed on a patient with liver disease.  As indicated in the 102 .      

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anantharaju et al. (Nutrition Journal (2016) 15:99).
These claims are described above.
Anantharaju reviews the role of dietary phenolics for the treatment of cancers. It teaches that plant derived phenolic compounds have been shown to inhibit the initiation and progression of cancers by modulating genes regulating key processes such as: (a) oncogenic transformation of normal cells; (b) growth and development of tumors; and (c) angiogenesis and metastasis. Recent studies focusing on identifying the molecular basis of plant phenolics-induced cancer cell death have demonstrated down-regulation of: (a) oncogenic survival kinases such as PI3K and Akt; (b) cell proliferation regulators that include Erk1/2, D-type Cyclins, and Cyclin Dependent Kinases (CDKs); (c) transcription factors such as NF-kβ, NRF2 and STATs; (d) histone deacetylases HDAC1 and HDAC2; and (e) angiogenic factors VEGF, FGFR1 and MIC-1. Furthermore, while inhibiting oncogenic proteins, the phenolic compounds elevate the expression of tumor suppressor proteins p53, PTEN, p21, and p27. In addition, plant phenolic compounds and the herbal extracts rich in phenolic compounds modulate the levels of reactive 
Anantharaju teaches that the caffeic acid is the most common type of phenolic acid found widely in the fruits. See page 2, right column, para 3. It teaches that the extracts of Baccharis trimera, containing gallic acid, pyrogallol, syringic acid and caffeic acid were shown to suppress the formation of tumor cell colonies and proliferation of SiHa cells in a dose dependent manner. Likewise, Thanaset et al., 2014 have demonstrated the time- and dose dependent growth inhibitory effect of water soluble constituents of commercially available Houttuynia cordata fermentation products on HeLa, HCT116, and HT29 cells. See e.g. para spanning pages 5 and 6 left. It teaches 
Anantharaju teaches that Cinnamic acid derivatives CAPE- caffeic acid phenyl ester and Caffeic acid are also well known antioxidants, reported to modulate key signaling pathways such as NF- kβ, MAPK and AKT [48]. Furthermore, CAPE and CAA induced cell death via apoptosis and cell cycle arrest in cell lines representing carcinomas of oral cavity, neck and tongue [40, 49, 50]. In addition, CAPE is known to inhibit the nuclear factor kappa-light chain enhancer of activated B cells i.e NFkβ, which further enhanced the expression levels of p21, p53 [51]. P-Coumaric acid, an abundant isomer of cinnamic acid, inhibits the colon cancer cell lines by increasing the ROS levels, decreasing the mitochondrial membrane potential and inhibiting the cell cycle at sub G1 phase [52]. Esters of cinnamic acids are more potent when compared to the hydroxylated or the methoxylated versions [40]. Among the 20 different caffeic acid analogues, 4-phenylbutyl caffeate, (Z)-8-phenyl-7-octenyl and (E)-8-phenyl-7-octenyl caffeate exhibited potent anti-tumor activity with EC50value of 0.02 μM [53]. See e.g. page 7, left column, para 1.
Anantharaju teaches that Caffeic acid phenyl esters inhibited the metastasis of breast (MDA-MB-231 and MDA-MB-468), colon (SW620) and non-small cell lung 
Anantharaju teaches that additional studies are also required to improve the therapeutic efficacy and tumor cell selectivity of phenolic compounds. Since benzoic and cinnamic acid derivatives are effective only at higher doses (about 10–20 mg/kg body weight) strategies to reduce the dose and toxicity are urgently required. Hence, future studies should focus on developing targeted nanoformulations loaded with anti-tumor phenolic compounds. In conclusion, the review summarized: (a) key structural features of phenolic acids required for exhibiting anti-cancer activity; (b) the recently published data highlighting the beneficial effects of biotransformation of phenolic acids by gut microbiota; (c) the mechanisms of action(s) of phenolic acids leading to the inhibition of cancer cell proliferation and migration; and (d) the preclinical data assessing the pharmacological behavior including the safety and anticancer activity of phenolic acids. See e.g. page 12, right column, para 2.

It would have been prima facie obvious to further the studies disclosed in Anantharaju in treatment of subjects having various tumor-related diseases. One would have been motivated to do so to test the anti-tumor activities of phenolic acids in vivo and develop therapeutics. As indicated in the 102 rejection above, the term “a disease associated with extracellular matrix (ECM) accumulation in a patient” may refer to states in tumor biology. Since phenolic acids, such as caffeic acid, are used in amount effective to inhibit cancers, one of skill in the art would have reasonably expected that they (at least caffeic acid) inherently has the capability to shift ECM homeostasis from glycolysis to fatty acid oxidation (FAO), an activity that is observed in the instant invention.    

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648